    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 1 of 10                    FILED
                                                                                   2019 Dec-06 PM 04:38
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )
      v.                                   )   5:08-CR-00242-RDP-HNJ
                                           )
ROBERT MICHAEL EVANS                       )


RESPONSE TO RENEWED MOTION FOR COMPASSIONATE RELEASE

      This matter is before the Court on the defendant’s Renewed Motion for

Compassionate Release. (Doc. 1226.) The defendant’s motion is due to be denied.

      After a jury trial, the defendant was convicted of various federal narcotics and

firearms violations on October 14, 2008. On March, 19, 2009, the defendant was

sentenced to serve the remainder of his life in prison. (Doc. 727.) The defendant’s

conviction and sentence were affirmed on appeal. United States v. Goodlow, 389

Fed.Appx. 961 (11th Cir. 2010).

      The defendant has filed a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). (Doc. 1226.) In his motion, the defendant asks for a

reduction in his sentence based on his physical condition limiting his ability for self-

care. Id. At 1. The defendant argues that the Court has discretion to grant a

sentencing reduction based on “extraordinary and compelling circumstances.” Id.

                                           1
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 2 of 10




He asks that his sentence be reduced to credit for time served or to a period of

supervision with or without home confinement. Id. At 2.

      The defendant seeks relief pursuant to 18 U.S.C. § 3582 which provides, in

pertinent part,


             (c) Modification of an imposed term of imprisonment, -- The
      court may not modify a term of imprisonment once it has been imposed
      except that --
             (1) in any case -
             (A) the court, upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant's behalf or the lapse of 30
      days from the receipt of such a request by the warden of the defendant's
      facility, whichever is earlier, may reduce the term of imprisonment (and
      may impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original
      term of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that -
             (i) extraordinary and compelling reasons warrant such a
      reduction.


18 U.S.C. § 3582(c)(1)(A)(i).

     The defendant also sets forth and relies on the commentary in U.S.S.G. §
1B1.13, which states in pertinent part:

      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
      § 3582(c)(1)(A), the court may reduce a term of imprisonment (and
      may impose a term of supervised release with or without conditions that
      does not exceed the unserved portion of the original term of

                                         2
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 3 of 10




      imprisonment) if, after considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the court determines that
      --
             (1)(A) Extraordinary and compelling reasons warrant the
      reduction …
             (2) The defendant is not a danger to the safety of any other person
      or to the community, as provided in 18 U.S.C. § 3142(g); and
             (3) The reduction is consistent with this policy statement.


                                   Commentary
Application Notes:

       1. Extraordinary and Compelling Reasons.--Provided the defendant meets
the requirements of subdivision (2), extraordinary and compelling reasons exist
under any of the circumstances set forth below:

      (A) Medical Condition of the Defendant.--

      (i) The defendant is suffering from a terminal illness (i.e., a serious and
advanced illness with an end of life trajectory). A specific prognosis of life
expectancy (i.e., a probability of death within a specific time period) is not
required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
sclerosis (ALS), end-stage organ disease, and advanced dementia.

      (ii) The defendant is --

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because of

      the aging process,




                                          3
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 4 of 10




that substantially diminishes the ability of the defendant to provide self-care within
the environment of a correctional facility and from which he or she is not expected
to recover.

      ***

       (D) Other Reasons.--As determined by the Director of the Bureau of
Prisons, there exists in the defendant's case an extraordinary and compelling reason
other than, or in combination with, the reasons described in subdivisions (A)
through (C).

       2. Foreseeability of Extraordinary and Compelling Reasons.--For
purposes of this policy statement, an extraordinary and compelling reason need not
have been unforeseen at the time of sentencing in order to warrant a reduction in
the term of imprisonment. Therefore, the fact that an extraordinary and compelling
reason reasonably could have been known or anticipated by the sentencing court
does not preclude consideration for a reduction under this policy statement.

      3. Rehabilitation of the Defendant.--Pursuant to 28 U.S.C. § 994(t),
rehabilitation of the defendant is not, by itself, an extraordinary and compelling
reason for purposes of this policy statement.

       4. Motion by the Director of the Bureau of Prisons.--A reduction under
this policy statement may be granted only upon motion by the Director of the
Bureau of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A). The Commission
encourages the Director of the Bureau of Prisons to file such a motion if the
defendant meets any of the circumstances set forth in Application Note 1. The
court is in a unique position to determine whether the circumstances warrant a
reduction (and, if so, the amount of reduction), after considering the factors set
forth in 18 U.S.C. § 3553(a) and the criteria set forth in this policy statement, such
as the defendant's medical condition, the defendant's family circumstances, and
whether the defendant is a danger to the safety of any other person or to the
community.
       This policy statement shall not be construed to confer upon the defendant
any right not otherwise recognized in law.



                                          4
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 5 of 10




      5. Application of Subdivision (3).--Any reduction made pursuant to a
motion by the Director of the Bureau of Prisons for the reasons set forth in
subdivisions (1) and (2) is consistent with this policy statement.

      Background: The Commission is required by 28 U.S.C. § 994(a)(2) to
develop general policy statements regarding application of the guidelines or other
aspects of sentencing that in the view of the Commission would further the
purposes of sentencing (18 U.S.C. § 3553(a)(2)), including, among other things,
the appropriate use of the sentence modification provisions set forth in 18 U.S.C. §
3582(c). In doing so, the Commission is authorized by 28 U.S.C. § 994(t) to
“describe what should be considered extraordinary and compelling reasons for
sentence reduction, including the criteria to be applied and a list of specific
examples.” This policy statement implements 28 U.S.C. § 994(a)(2) and (t).

Federal Sentencing Guidelines, § 1B1.13, 18 U.S.C.A., FSG § 1B1.13
As amended to 12-1-19.

U.S.S.G. § 1B1.13.

      Discussion

      There are several factors for the Court’s consideration which the government

submits are not in dispute. The defendant was in a vehicle accident in 2003, which

caused him to require the use of a wheelchair. This accident and the defendant’s

condition occurred prior to the facts resulting in his conviction in this case. Indeed,

the defendant would have been using a wheelchair at the time of the offenses for

which he was convicted and used a wheelchair during his trial and at the time of his

sentencing. The defendant now suffers from pressure sores which have called for

his hospitalization and medical procedures while he has been in federal prison.


                                          5
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 6 of 10




      The government does not dispute that the defendant suffers from other health

conditions.

      The question for the Court is whether the defendant’s current medical

condition is so extraordinary and compelling that he should receive the relief he now

seeks – a sentence of credit for time served or a period of relief on some term of

supervision.

      There are several factors which support the denial of the defendant’s motion.

One is that the defendant has pursued administrative relief through the Bureau of

Prisons, and that relief, after review, was denied on August 27, 2019. See Exhibit

1. In that decision, the Bureau of Prisons evaluated whether the defendant receive

a reduction in sentence based on his medical condition and pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Id. In that review, the Bureau of Prisons considered whether the

defendant had an incurable progressive illness, whether he suffered a debilitating

injury from which he will not recover. Id. Per the Bureau of Prisons’ review, “[a]n

inmate is considered to be in a ‘debilitated medical condition when he is: (1)

completely disabled, meaning he cannot carry on any self- care and is totally

confined to a bed or chair; or (2) capable of only limited self- care and confined to a

bed or chair for more than 50 percent of his waking hours.” Id. The review noted



                                          6
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 7 of 10




that the defendant relies on a wheelchair which he can operate independently. Id.

The review also noted that the defendant is capable of ambulating with a rolling

walker and orthotic shoes. He also is capable of attending to his Activities of Daily

Living.   Id.   The Bureau of Prisons found that, although the defendant was

receiving treatment for a pressure sore, his medical and functional statuses were

otherwise essentially the same as at the time of the defendant’s sentencing. Id.

      As Mr. Evans is capable of attending to his ADLs and instrumental ADLs,

in making its determination at this time, the Court must also consider the

sentencing factors set forth in 18 U.S.C. 3553(a). To that end, the government

refers the Court to its previously submitted Sentencing Memorandum (Doc. 701),

to the facts of this case, and to the Eleventh Circuit’s determination that the

defendant’s sentence was substantively reasonable. United States v. Goodlow,

389 Fed.Appx. 961 (11th Cir. 2010). It is specifically noted that, as the sentencing

Court did, the Court of appeals noted that the appropriate sentencing factors had

been taken into consideration and that the defendant is a Career Offender. Id. At

965 and 968-970. The Court also noted the significant amount of drugs involved

in the defendant’s offenses and his possession of firearms. Id. At 964 and 967.




                                           7
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 8 of 10




      Although the defendant’s subsequent condition need not have been

unforeseen at the time of his original sentence, it was in fact foreseen, not only to

the Court but to the defendant himself who engaged in serious violations of federal

law when it was he, probably more than anyone, who should have known that if, in

his condition, he might well spend the rest of his life in prison if he continued to

break the law. Put another way, it has been the decision of two prior courts that the

defendant’s life sentence is reasonable and that remains the reasonable sentence

based on all the appropriate sentencing factors.

      The defendant states that he will seek advantage of the ability to seek his own

physician or treatment. However, there is no guarantee that the defendant will do

so or that such care will be better than what the defendant can receive in prison.

This is particularly true based on the fact that the government has been advised that

the Bureau of Prisons is in the Process of transferring the defendant to a medical

facility. Further, the defendant’s claim that he will have work in a restaurant belies

his claim that he is incapable of self-care.

      Conclusion

      Based on all of the above and any further arguments that the Court may

request, the government submits that the defendant has not established that he is



                                           8
    Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 9 of 10




entitled to relief under 18 U.S.C. § 3582(C)(1)(A). The defendant’s sentence

remains reasonable under the sentencing factors set out in 18 U.S.C. § 3553(a).

Therefore, the defendant’s motion is due to be denied.

      Respectfully submitted this the 6th day of December, 2019.

                                      JAY E. TOWN
                                      United States Attorney


                                      /s/ Electronic Signature
                                      RUSSELL E. PENFIELD
                                      Assistant United States Attorney




                                         9
   Case 5:08-cr-00242-RDP-HNJ Document 1231 Filed 12/06/19 Page 10 of 10




                        CERTIFICATE OF SERVICE


      I hereby certify that I have this day filed the foregoing pleading using the

Court’s CM/ECF system and that a copy of the foregoing has been served on counsel

for the defendant via the same system on this the 6th day of December, 2019.


                                      /s/ Electronic Signature
                                      Russell E. Penfield
                                      Assistant United States Attorney




                                        10
